DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0285400) in view of Choi (US 2017/0289694) in further view of Kim (US 2019/0037164).
Regarding claim 1, Sato discloses a display apparatus, comprising: 
a display panel (fig. 1) including a plurality of display surfaces (20A-C, fig. 1) having a closed-loop structure, the display panel being configured to display images in different directions (see fig. 1); 

a vibration support (4A-C, fig. 1 and corresponding frame 4A-C are located on, surrounding 2A-C) surrounded by the plurality of display surfaces, the vibration support being configured to support the plurality of vibration generating devices (para. 73).  
wherein the vibration support comprises: 
a supporting frame including a plurality of bars (see outer frame bars of S1-3 in fig. 1); and 
a plurality of connection brackets (4A-C, fig. 1) respectively connecting the plurality of bars to the plurality of vibration generating devices (para. 73; wherein speakers 4A are connected to frame bars S1).
Sato fails to disclose wherein the connection brackets protrude from the supporting frame.
Choi discloses a supporting frame (300, fig. 9A) including a plurality of bars (300, fig. 9A), and a plurality of connection brackets (510 and 320 in fig. 9A) respectively connecting the plurality of bars to the plurality of vibration generating devices (550, fig. 6 and para. 130, 133; wherein the bobbin vibrates), wherein the supporting frame is spaced apart from the plurality of vibration generating devices (see fig. 9A, wherein bar 300 is spaced apart from bobbin 550 in fig. 6 and fig. 9), wherein the plurality of connection brackets protrude from the plurality of bars (see fig. 9A), 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to 
Additionally, Sato in view of Choi fails to disclose wherein connection bracket comprise a second part bent from the first part.
Kim discloses wherein the plurality of connection brackets (311 in fig. 14 and 390 in fig. 13) comprise a first part (311A, fig. 14) and a second part (311C, fig. 14) bent vertically from the first part (fig. 14; wherein the recessed area of module frame 311 includes bent portions extending from the horizontal portion 311a), wherein the first part (311A) contacts the plurality of vibration generating devices (313 and 312 in fig. 4 and para. 161, 169; including the bobbin), and wherein  the second part (311C) contacts the supporting frame (151, fig. 13 and para. 160).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Kim in the device of Sato in view of Choi. The motivation for doing so would have been to provide the ability to provide a recessed portion of the frame module for placement of the vibration module which further acts as a heat sink for the display (Kim; para. 220, 169) to reduce image defects. 
Regarding claim 3, Sato discloses wherein: 
adjacent bars of the plurality of bars are connected to each other (see fig. 1; wherein a 3D cube is created by the connecting bars); and 
a vibration transferred to one of the plurality of bars is dispersed to the other of the plurality of bars (see fig. 1 and para. 73; wherein the vibration from an active speaker disperses across the connecting bars).
Regarding claim 4, Sato discloses wherein adjacent bars of the plurality of bars are extended in different directions (see fig. 1; wherein a cube is formed).  
Regarding claim 5, Sato discloses wherein each of the plurality of connection brackets is configured to transfer heat from each of the plurality of vibration generating devices to the supporting frame (para. 395, further wherein the movement of an active speaker results in the dissipation of heat from the speaker to connecting bars).  
Regarding claim 6, Sato discloses further comprising a panel support (see S1-3, in fig. 1) surrounded by the plurality of display surfaces to support the plurality of display surfaces (see fig. 1).  
Regarding claim 7, Sato discloses wherein the panel support comprises: 
a plurality of reinforcement frames (see 2A-C in fig. 1, the inner frames of S1-3) configured to support the plurality of display surfaces; and 
a plurality of connection frames (see outer frames of S1-3, fig. 1) connecting adjacent reinforcement frames among the plurality of reinforcement frames.  
Regarding claim 8, Sato discloses wherein each of the plurality of connection frames is on a rear surface of the display panel through a connection member (para. 74).   
Regarding claim 10, Sato discloses wherein each of the plurality of connection frames is at a corner of the closed-loop structure of the plurality of display surfaces (see outer frames surrounding 2A-C in fig. 1).  
Regarding claim 11, Sato disclose wherein each of the plurality of connection frames is fixed to two adjacent display surfaces among the plurality of display surfaces through a connection member (see outer frames surrounding 2A-C in fig. 1; wherein outer frames are 3D and touching tow displays).  
Regarding claim 12, Sato discloses wherein the display panel further includes a plurality of bending portions connecting the plurality of display surfaces to each other (para. 383-384; wherein the displays are elastic).
Regarding claim 27, Sato discloses wherein the plurality of vibration generating devices (speakers 4A-B, fig. 1) are configured to vibrate the plurality of display surfaces 
Regarding claim 28, Sato discloses wherein the supporting frame includes the closed-loop structure where the plurality of bars are provided as one body (see fig. 1; wherein bars S1-S3 is a closed loop structure).  
Regarding claim 29, Sato discloses wherein the plurality of bars are configured to support the plurality of vibration generating devices (fig. 1; wherein bars S1 support vibration device 4A).  
Regarding claim 30, Sato discloses wherein: the plurality of bars includes a first bar, a second bar, a third bar, and a fourth bar (see frame bars of S1-S3); and each of the first to fourth bars are bent vertically from the bar adjacent bar (see fig. 1; wherein each bar forms a perpendicular connection with adjacent bars).  
Regarding claim 31, Sato discloses wherein: the plurality of bars includes a first bar, a second bar, a third bar, and a fourth bar (see frame bars of S1-S3); the first bar is bent vertically from the second bar and the fourth bar; and the second bar is bent vertically from the first bar and the third bar (see fig. 1; wherein each bar forms a perpendicular connection with adjacent bars).  
Regarding claim 32, Sato discloses wherein each of the plurality of reinforcement frames is on a rear surface of the display panel by a connection member (para. 74).  
Regarding claim 33, Sato discloses wherein the display panel further comprises: 

a connection portion connecting the plurality of display surfaces to each other (para. 74-75)
Regarding claim 34, Sato discloses wherein the plurality of connection frames are disposed adjacent to the plurality of bending portions and the connection portion (para. 73-75).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Choi in view of Kim in further view of Lyons (US 2013/0271389).
Regarding claim 9, Sato fails to disclose wherein reinforcement frame overlaps the periphery of each display surface.
Lyons discloses wherein each of the plurality of reinforcement frames (12, fig. 1) overlaps a periphery of each of the plurality of display surfaces (30, fig. 1).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Lyon in the device of Sato. The motivation for doing so would have been to provide the ability create frame which allows the user to easily swap out the different displays, while being able to hold the displays securely in place through the use of periphery reinforcement frames (Lyons; fig. 1 and para. 44).

Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628